

EXHIBIT 10.26
EMPLOYMENT AGREEMENT




This Employment Agreement (this “Agreement”) is made by and between First Solar,
Inc., a Delaware corporation having its principal office at 350 West Washington
Street, Suite 600, Tempe, Arizona 85281 (hereinafter, “Employer”) and Chris
Bueter (hereinafter, “Employee”), and is effective as of the Start Date (as
defined below).


WITNESSETH:


WHEREAS, Employer and Employee wish to enter into this Agreement relating to the
employment of Employee by Employer.


NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants, terms and conditions set forth herein, and intending to be legally
bound hereby, Employer and Employee hereby agree as follows:


ARTICLE I. Employment


1.1        Term; Condition Precedent; At-Will Nature of Employment.
(a)    Term. The term of this Agreement (the “Term”) shall commence as of
February 17, 2016 (the “Start Date”) and shall end on the date Employee’s
employment with Employer terminates for any reason.
(b)    Condition Precedent. The effectiveness of this Agreement shall be subject
to Employer obtaining a resolution from the Board of Directors of Employer
appointing Employee to the position of Executive Vice President – Human
Resources.
(c)    At Will Nature of Employment. As of the Start Date, Employer shall employ
Employee as a full-time, at-will employee, and Employee shall accept employment
with Employer as a full-time, at-will employee. Employer or Employee may
terminate this Agreement at any time and for any reason, with or without cause
and with or without notice, subject to the provisions of this Agreement.


1.2        Position and Duties of Employee. Employer hereby employs Employee in
the initial capacity of Executive Vice President – Human Resources for Employer
and Employee hereby accepts such position. In this position, Employee shall
report to Employer’s Chief Executive Officer (the “Supervisor”). Employee agrees
to diligently and faithfully perform such duties as may from time to time be
assigned to Employee by the Supervisor, consistent with Employee’s position with
Employer. Employee recognizes the necessity for established policies and
procedures pertaining to Employer’s business operations, and Employer’s right to
change, revoke or supplement such policies and procedures at any time, in
Employer’s sole discretion. Employee agrees to comply with such policies and
procedures, including those contained in any manuals or handbooks, as may be
amended from time to time in the sole discretion of Employer. Employee shall be
based in Tempe, Arizona but shall be required to travel to such locations as
shall be required to fulfill the responsibilities of his position.

Bueter Employment Agreement

--------------------------------------------------------------------------------





1.3        No Salary or Benefits Continuation Beyond Termination. Except as may
be required by applicable law or as otherwise specified in this Agreement or the
Change in Control Severance Agreement between Employer and Employee dated as of
the date hereof, as may be amended from time to time (the “Change in Control
Agreement”), Employer shall not be liable to Employee for any salary or benefits
continuation beyond the date of Employee’s cessation of employment with
Employer.


1.4        Termination of Employment. Employee’s employment with Employer shall
terminate upon the earliest of: (a) Employee’s death; (b) unless waived by
Employer, Employee’s “Disability” (which for purposes of this Agreement, shall
mean either a physical or mental condition (as determined by a qualified
physician mutually agreeable to Employer and Employee) which renders Employee
unable, for a period of at least six (6) months, effectively to perform the
obligations, duties and responsibilities of Employee’s employment with
Employer); (c) the termination of Employee’s employment by Employer for Cause
(as hereinafter defined); and (d) the termination of Employee’s employment by
Employer without Cause. As used herein, “Cause” shall mean Employer’s good faith
determination of: (i) Employee’s dishonest, fraudulent or illegal conduct
relating to the business of Employer; (ii) Employee’s willful breach or habitual
neglect of Employee’s duties or obligations in connection with Employee’s
employment; (iii) Employee’s misappropriation of Employer funds; (iv) Employee’s
conviction of a felony or any other criminal offense involving fraud or
dishonesty, whether or not relating to the business of Employer or Employee’s
employment with Employer; (v) Employee’s excessive use of alcohol; (vi)
Employee’s unlawful use of controlled substances or other addictive behavior;
(vii) Employee’s unethical business conduct; (viii) Employee’s breach of any
statutory or common law duty of loyalty to Employer; or (ix) Employee’s material
breach of this Agreement, the Non-Competition and Non-Solicitation Agreement
between Employer and Employee dated as of the date hereof, as may be amended
from time to time (the “Non-Competition Agreement”), the Confidentiality and
Intellectual Property Agreement between Employer and Employee dated as of the
date hereof, as may be amended from time to time (the “Confidentiality
Agreement”) or the Change in Control Agreement. Upon termination of Employee’s
employment with Employer for any reason, Employee will promptly return to
Employer all materials in any form acquired by Employee as a result of such
employment with Employer, and all property of Employer.


ARTICLE II. Compensation and Benefits


2.1        Base Salary. Employee shall be compensated at an annual base salary
of $340,000 (the “Base Salary”) while Employee is employed by Employer under
this Agreement, subject to such periodic increases that Employer may, in its
sole discretion, determine to be appropriate. Such Base Salary shall be paid in
accordance with Employer’s standard policies and shall be subject to applicable
tax withholding requirements.


2.2        Annual Bonus Eligibility. Employee shall be eligible to participate
in Employer’s annual bonus program under which Employee’s target bonus shall
equal seventy percent (70%) of Employee’s Base Salary. Bonus payment in respect
of the first year of employment shall be pro-rated based on the number of days
employed during such year. Payment of any bonus shall be based

First Solar, Inc.
2 of 8
Bueter Employment Agreement

--------------------------------------------------------------------------------



upon individual and company performance, as determined by Employer’s Chief
Executive Officer and/or the compensation committee of the Employer’s board of
directors (the “Compensation Committee”). The terms of the annual bonus program
shall be developed by Employer and communicated to Employee as soon as
practicable after the beginning of each year.


2.3        Benefits; Vacation. Employee shall be eligible to receive all
benefits as are available to similarly situated employees of Employer generally,
and any other benefits that Employer may, in its sole discretion, elect to grant
to Employee from time to time. In addition, Employee shall be entitled to four
(4) weeks paid vacation per year, which shall be pro-rated for the first partial
year of employment and shall accrue in accordance with Employer’s policies
applicable to similarly situated employees of Employer.


2.4        Reimbursement of Business Expenses. Employee may incur reasonable
expenses in the course of employment hereunder for which Employee shall be
eligible for reimbursement or advances in accordance with Employer’s standard
policy therefor.


2.5        Equity Grants. Subject to approval by the Compensation Committee,
Employee shall be eligible for future equity grants and other long-term
incentives, in the discretion of the Compensation Committee.


Article III. Severance Payments and Vacation Payout.


3.1         Vacation Pay in the Event of a Termination of Employment. In the
event of the termination of Employee’s employment with Employer for any reason,
Employee shall be entitled to receive, in addition to the Severance Payments
described in Section 3.1(a) below, if any, the dollar value of any earned but
unused (and unforfeited) vacation. Such dollar value shall be paid to Employee
within fifteen (15) days following the date of termination of employment.


(a)    Severance Payments in the Case of a Termination Without Cause.


(i) Severance Payments. If Employee’s employment is terminated by Employer
without Cause (other than due to death or due to Disability), then, subject to
(A) the Change in Control Agreement (which shall apply in lieu of this Agreement
in the event employment is terminated without Cause following a Change in
Control (as defined in the Change in Control Agreement)), and (B) Employee’s
satisfaction of the Release Condition described in Section 3.1(a)(ii) below,
Employee shall be entitled to continuation of Employee’s Base Salary (as defined
in Section 2.1) (such salary continuation, along with the equity acceleration
described in Section 3.1(c) below, the “Severance Payments”) for a period of 12
months (which period shall commence on the thirty-sixth (36th) day following the
date employment terminates) in accordance with Employer’s regular payroll
practices and procedures.


(ii) Release Condition. Notwithstanding anything to the contrary herein, unless
(A) Employee shall have executed and delivered a general release in favor of
Employer and its affiliates (which release shall: (1) be submitted to Employee
for his review by the date of Employee’s termination of employment (or shortly
thereafter), (2) be in substantially in the form

First Solar, Inc.
3 of 8
Bueter Employment Agreement

--------------------------------------------------------------------------------



of the Separation Agreement and Release attached hereto as Exhibit A and (3)
otherwise be satisfactory to Employer) and (B) the Release Effective Date shall
have occurred on or before the thirty-sixth (36th) day following the date
employment terminates, (x) no Severance Payments shall be due or made to
Employee hereunder, (y) Employer shall be relieved of all obligations to provide
or make available any further benefits to the Employee pursuant to Section
3.1(b) and (z) Employee shall be required to repay Employer, in cash, within
five business days after written demand is made therefor by Employer, an amount
equal to the value of any benefits received by Employee pursuant to Section
3.1(b). The “Release Effective Date” shall be the date the general release
becomes effective and irrevocable.


(b) Medical Insurance. If Employee’s employment is terminated by Employer
without Cause (other than due to death or due to Disability), subject to the
Change in Control Agreement (which shall apply in lieu of this Agreement in the
event employment is terminated without Cause following a Change in Control) and
Employee’s satisfaction of the Release Condition described in Section 3.1(a)(ii)
above, then Employer will provide or pay the cost of continuing the medical
coverage provided by Employer to Employee and his dependents during his
employment at the same or a comparable coverage level, for a period beginning on
the date of termination and ending on the earlier of (i) the date that is twelve
(12) months following such termination and (ii) the date that Employee is
covered under a medical benefits plan of a subsequent employer. Employee agrees
to make a timely COBRA election, to the extent requested by Employer, to
facilitate Employer’s provision of continuation coverage. Except as permitted by
Section 409A (as defined below), the continued benefits provided to Employee
pursuant to this Section 3.1(b) during any calendar year will not affect the
continued benefits to be provided to Employee pursuant to this Section 3.1(b) in
any other calendar year, and the right to such benefits cannot be liquidated or
exchanged for any other benefit and shall be provided in accordance with Treas.
Reg. Sec. 1.409A-3(i)(1)(iv) or any successor thereto. In the case of any
reimbursement payments, such payments shall be made to the Employee on or before
the last day of the calendar year following the calendar year in which the
underlying fee, cost or expense is incurred. Notwithstanding anything to the
contrary herein, to the extent necessary to satisfy Section 105(h) of the
Internal Revenue Code of 1986, as amended (the “Code”) and Section 2716 of the
Public Health Service Act, including the nondiscrimination rules applicable to
non-grandfathered plans under the Patient Protection and Affordable Care Act of
2010, as amended, and the related regulations and guidance promulgated
thereunder, the Company will be permitted to alter the manner in which benefits
under this Section 3.1(b) are provided to Employee.


(c) Equity Award Vesting. In the event of (A) the termination of Employee’s
employment with Employer due to Employee’s death, (B) the termination of
Employee’s employment with Employer due to Disability, or (C) the termination of
Employee’s employment by Employer without Cause, then, subject to the Change in
Control Agreement (which shall apply in lieu of this Agreement in the event
employment is terminated without Cause following a Change in Control) and
Employee’s satisfaction of the Release Condition described in Section 3.1(a)(ii)
above, Employee shall on the date of such termination of employment immediately
receive an additional twelve (12) months’ vesting credit with respect to the
stock options, stock appreciation rights, restricted stock and other equity or
equity-based compensation of Employer granted to Employee in the course of his
employment with Employer (other than any performance units granted

First Solar, Inc.
4 of 8
Bueter Employment Agreement

--------------------------------------------------------------------------------



under KSTEPP, for which any acceleration will be solely as provided in the award
agreement evidencing such units). The shares of Employer underlying any
restricted stock units that become vested pursuant to this Section 3.1(c) shall
be payable on the vesting date. Any of Employee’s stock options and stock
appreciation rights that become vested pursuant to this Section 3.1(c) shall be
exercisable immediately upon vesting. Employee will have one (1) year and ninety
(90) days after termination of employment without Cause, death or Disability to
exercise any such vested stock options or other equity compensation; provided
that, if during such period Employee is under any trading restriction due to a
lockup agreement or closed trading window, then such period shall be tolled
during the period of such trading restriction; provided further that in no event
shall any stock option or stock appreciation right continue to be exercisable
after the original expiration date of such stock option or stock appreciation
right. Notwithstanding anything in this Agreement or the Change in Control
Agreement to the contrary, in the case of the termination of Employee’s
employment with Employer due to Employee’s death or due to Disability following
a Change in Control, this Section 3.1(c) shall continue to apply.


3.2    Clawback. All payments made to the Employee pursuant to this Agreement
shall be subject to clawback by Employer to the extent required by applicable
law or the policies of the Employer as in effect from time to time.


ARTICLE IV. Absence of Restrictions


4.1        Employee hereby represents and warrants to Employer that Employee has
full power, authority and legal right to enter into this Agreement and to carry
out all obligations and duties hereunder and that the execution, delivery and
performance by Employee of this Agreement will not violate or conflict with, or
constitute a default under, any agreements or other understandings to which
Employee is a party or by which Employee may be bound or affected, including any
order, judgment or decree of any court or governmental agency. Employee further
represents and warrants to Employer that Employee is free to accept employment
with Employer as contemplated herein and that Employee has no prior or other
obligations or commitments of any kind to any person, firm, partnership,
association, corporation, entity or business organization that would in any way
hinder or interfere with Employee’s acceptance of, or the full performance of,
Employee’s duties hereunder.


ARTICLE V. Miscellaneous


5.1        Withholding. Any payments made under this Agreement shall be subject
to applicable federal, state and local tax reporting and withholding
requirements.


5.2        Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without reference
to the principles of conflicts of laws. Any judicial action commenced relating
in any way to this Agreement including the enforcement, interpretation or
performance of this Agreement, shall be commenced and maintained in a court of
competent jurisdiction located in Maricopa County, Arizona. In any action to
enforce this Agreement, the prevailing party shall be entitled to recover its
litigation costs, including its attorneys’ fees. The parties hereby waive and
relinquish any right to a jury trial and agree that any

First Solar, Inc.
5 of 8
Bueter Employment Agreement

--------------------------------------------------------------------------------



dispute shall be heard and resolved by a court and without a jury. The parties
further agree that the dispute resolution, including any discovery, shall be
accelerated and expedited to the extent possible. Each party’s agreements in
this Section 5.2 are made in consideration of the other party’s agreements in
this Section 5.2, as well as in other portions of this Agreement.


5.3        No Waiver. The failure of Employer or Employee to insist in any one
or more instances upon performance of any terms, covenants and conditions of
this Agreement shall not be construed as a waiver or relinquishment of any
rights granted hereunder or of the future performance of any such terms,
covenants or conditions.


5.4        Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered, delivered by facsimile transmission or by courier or
mailed, registered or certified mail, postage prepaid as follows:
    
If to Employer:
First Solar, Inc.
 
350 West Washington Street
 
Suite 600
 
Tempe, Arizona 85281
 
Attention: Corporate Secretary
 
 
If to Employee:
To Employee's then current address on file with Employer



Or at such other address or addresses as any such party may have furnished to
the other party in writing in a manner provided in this Section 5.4.


5.5        Assignability and Binding Effect. This Agreement is for personal
services and is therefore not assignable by Employee. This Agreement may be
assigned by Employer to any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of Employer. This Agreement shall be binding upon and inure to the
benefit of the parties, their successors, assigns, heirs, executors and legal
representatives. If there shall be a successor to Employer or Employer shall
assign this Agreement, then as used in this Agreement, (a) the term “Employer”
shall mean Employer as hereinbefore defined and any successor or any permitted
assignee, as applicable, to which this Agreement is assigned and (b) the term
“Board” shall mean the Board as hereinbefore defined and the board of directors
or equivalent governing body of any successor or any permitted assignee, as
applicable, to which this Agreement is assigned.


5.6        Entire Agreement. This Agreement, the Change in Control Agreement,
the Non-Competition Agreement and the Confidentiality Agreement set forth the
entire agreement between Employer and Employee regarding the terms of Employee’s
employment and supersede all prior agreements between Employer and Employee
covering the terms of Employee’s employment. This Agreement may not be amended
or modified except in a written instrument signed by Employer and Employee
identifying this Agreement and stating the intention to amend or modify it.

First Solar, Inc.
6 of 8
Bueter Employment Agreement

--------------------------------------------------------------------------------





5.7        Severability. If it is determined by a court of competent
jurisdiction that any of the restrictions or language in this Agreement are for
any reason invalid or unenforceable, the parties desire and agree that the court
revise any such restrictions or language, including reducing any time or
geographic area, so as to render them valid and enforceable to the fullest
extent allowed by law. If any restriction or language in this Agreement is for
any reason invalid or unenforceable and cannot by law be revised so as to render
it valid and enforceable, then the parties desire and agree that the court
strike only the invalid and unenforceable language and enforce the balance of
this Agreement to the fullest extent allowed by law. Employer and Employee agree
that the invalidity or unenforceability of any provision of this Agreement shall
not affect the remainder of this Agreement.


5.8        Construction. As used in this Agreement, words such as “herein,”
“hereinafter,” “hereby” and “hereunder,” and the words of like import refer to
this Agreement, unless the context requires otherwise. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.


5.9        Survival. The rights and obligations of the parties under the
provisions of this Agreement, including Sections 3.1, this Article V and Article
VI, shall survive and remain binding and enforceable, notwithstanding the
termination of Employee’s employment for any reason, to the extent necessary to
preserve the intended benefits of such provisions.


ARTICLE VI. Section 409A


6.1        In General. It is intended that the provisions of this Agreement
comply with Section 409A of the Code, as amended, and the regulations thereunder
as in effect from time to time (collectively, “Section 409A”), and all
provisions of this Agreement shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A. In addition, references in this Agreement to a termination of employment
shall mean a termination that constitutes a separation of service within the
meaning of Section 409A.


6.2        No Alienation, Set-offs, Etc. Neither Employee nor any creditor or
beneficiary of Employee shall have the right to subject any deferred
compensation (within the meaning of Section 409A) payable under this Agreement
or under any other plan, policy, arrangement or agreement of or with Employer or
any of its affiliates (this Agreement and such other plans, policies,
arrangements and agreements, the “Employer Plans”) to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment. Except as permitted under Section 409A, any deferred compensation
(within the meaning of Section 409A) payable to or for the benefit of Employee
under any Employer Plan may not be reduced by, or offset against, any amount
owing by Employee to Employer or any of its affiliates.


6.3        Possible Six-Month Delay. If, at the time of Employee’s separation
from service (within the meaning of Section 409A), (a) Employee shall be a
specified employee (within the meaning of Section 409A and using the
identification methodology selected by Employer from time to time) and (b)
Employer shall make a good faith determination that an amount payable under an
Employer Plan constitutes deferred compensation (within the meaning of Section
409A) the payment

First Solar, Inc.
7 of 8
Bueter Employment Agreement

--------------------------------------------------------------------------------



of which is required to be delayed pursuant to the six-month delay rule set
forth in Section 409A in order to avoid taxes or penalties under Section 409A,
then Employer (or an affiliate thereof, as applicable) shall not pay such amount
on the otherwise scheduled payment date but shall instead accumulate such amount
and pay it, without interest, on the first day of the seventh month following
such separation from service.


6.4        Treatment of Installments. For purposes of Section 409A, each of the
installments of continued Base Salary referred to in Section 3.1(a) shall be
deemed to be a separate payment as permitted under Treas. Reg. Sec.
1.409A-2(b)(2)(iii).


IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by one of
its duly authorized officers and Employee has individually executed this
Agreement, each intending to be legally bound, as of the date first above
written.


 
EMPLOYEE:
 
 
 
/s/ Chris Bueter
 
Chris Bueter
 
 
 
EMPLOYER:
 
First Solar, Inc.
 
 
 
By: /s/ James Hughes
 
Name Printed: James Hughes
 
Title: CEO




First Solar, Inc.
8 of 8
Bueter Employment Agreement

--------------------------------------------------------------------------------




Exhibit A
SEPARATION AGREEMENT AND RELEASE


I. Release. For good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the undersigned, with the intention of binding
himself/herself, his/her heirs, executors, administrators and assigns, does
hereby release and forever discharge First Solar, Inc., a Delaware corporation,
and its present and former officers, directors, executives, agents, employees,
affiliated companies, subsidiaries, successors, predecessors and assigns
(collectively, the “Released Parties”), from any and all claims, actions, causes
of action, demands, rights, damages, debts, accounts, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity, or
otherwise, whether now known or unknown (collectively, the “Claims”), which the
undersigned now has, owns or holds, or has at any time heretofore had, owned or
held against any Released Party, arising out of or in any way connected with the
undersigned’s employment relationship with First Solar, Inc., its subsidiaries,
predecessors or affiliated entities (collectively, the “Company”), or the
termination thereof, including, but not limited to, under (a) that certain
Employment Agreement to which the undersigned is a party and pursuant to which
this Separation Agreement and Release is being executed and delivered, other
than as expressly provided in this Separation Agreement and Release, and any
other agreement or arrangement with the Company, whether written or oral, to
which the undersigned is a party and (b) any Federal, state or local statute,
rule, or regulation, or principle of common, tort, contract or constitutional
law, including but not limited to, the Fair Labor Standards Act of 1938, as
amended, 29 U.S.C. §§ 201 et seq., the Equal Pay Act of 1963, as amended 29
U.S.C. §602(d), the Family and Medical Leave Act of 1993 (“FMLA”), as amended,
29 U.S.C. §§ 2601 et seq., Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. §§ 2000e et seq., the Age Discrimination in Employment Act of
1967, as amended, 29 U.S.C. §§ 621 et seq., the Americans with Disabilities Act
of 1990, as amended, 42 U.S.C. §§ 12101 et seq., the Genetic Information
Nondiscrimination Act, 42 U.S.C. §§ 2000ff; the Worker Adjustment and Retraining
Notification Act of 1988, as amended, 29 U.S.C. §§ 2101 et seq., the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq.,
the Sarbanes-Oxley Act of 2002, as amended, and any other equivalent or similar
Federal, state, or local statute; provided, however, that nothing herein shall
release the Company (i) from its obligations to provide the undersigned with
certain payments and benefits in connection with the undersigned’s termination
of employment under Section [l] of that certain Employment Agreement to which
the undersigned is a party and pursuant to which this Separation Agreement and
Release is being executed and delivered, (ii) from any claims by the undersigned
arising out of any director and officer indemnification or insurance obligations
in favor of the undersigned, (iii) from any director and officer indemnification
obligations under the Company’s by-laws, and (iv) from any claim for benefits
under the First Solar, Inc. 401(k) Plan. The undersigned understands that, as a
result of executing this Separation Agreement and Release, he/she will not have
the right to assert that the Company or any other Released Party unlawfully
terminated his/her employment or violated any of his/her rights in connection
with his/her employment or otherwise.
The undersigned affirms that he /she has not filed or caused to be filed, and
presently is not a party to, any Claim, complaint or action against any Released
Party in any forum or form and

First Solar, Inc.
1 of 4


Bueter Sample Release Agreement

--------------------------------------------------------------------------------



that he/she knows of no facts which may lead to any Claim, complaint or action
being filed against any Released Party in any forum by the undersigned or by any
agency, group, or class of persons. The undersigned further affirms that he/she
has been paid and/or has received all leave (paid or unpaid), compensation,
wages, bonuses, commissions, and/or benefits to which he/she may be entitled and
that no other leave (paid or unpaid), compensation, wages, bonuses, commissions
and/or benefits are due to him/her from the Company, except as specifically
provided in this Separation Agreement and Release. The undersigned furthermore
affirms that he/she has no known workplace injuries or occupational diseases and
has been provided and/or has not been denied any leave requested under the FMLA.
If any agency or court assumes jurisdiction of any such Claim, complaint or
action against any Released Party on behalf of the undersigned, the undersigned
will request such agency or court to withdraw the matter.
[The undersigned furthermore affirms that if the undersigned was employed by the
Company at any time in California, or if the undersigned resided in California
at any time while employed by the Company, the undersigned waives all rights
under California Civil Code Section 1542, which states:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have mutually affected his settlement with the debtor.]
The undersigned further declares and represents that he/she has carefully read
and fully understands the terms of this Separation Agreement and Release and
that he/she has been advised and had the opportunity to seek the advice and
assistance of counsel with regard to this Separation Agreement and Release, that
he/she may take up to and including 21 days from receipt of this Separation
Agreement and Release, to consider whether to sign this Separation Agreement and
Release, that he/she may revoke this Separation Agreement and Release within
seven calendar days after signing it by delivering to the Company written
notification of revocation, and that he/she knowingly and voluntarily, of
his/her own free will, without any duress, being fully informed and after due
deliberate action, accepts the terms of and signs the same as his/her own free
act.
II. Protected Rights. The Company and the undersigned agree that nothing in this
Separation Agreement and Release is intended to or shall be construed to affect,
limit or otherwise interfere with any non-waivable right of the undersigned
under any Federal, state or local law, including the right to file a charge or
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”) or to exercise any other right that cannot be
waived under applicable law. The undersigned is releasing, however, his/her
right to any monetary recovery or relief should the EEOC or any other agency
pursue Claims on his/her behalf. Further, should the EEOC or any other agency
obtain monetary relief on his/her behalf, the undersigned assigns to the Company
all rights to such relief. Notwithstanding anything in this Separation Agreement
and Release to the contrary, this Separation Agreement and Release is not
intended to, and shall be interpreted in a manner that does not, limit or
restrict the undersigned from exercising any legally protected whistleblower
rights (including pursuant to Rule 21F under the Securities Exchange Act of
1934).

First Solar, Inc.
2 of 4
Bueter Sample Release Agreement

--------------------------------------------------------------------------------



III. Equitable Remedies. The undersigned acknowledges that a violation by the
undersigned of any of the covenants contained in this Separation Agreement and
Release would cause irreparable damage to the Company in an amount that would be
material but not readily ascertainable, and that any remedy at law (including
the payment of damages) would be inadequate. Accordingly, the undersigned agrees
that, notwithstanding any provision of this Separation Agreement and Release to
the contrary, the Company shall be entitled (without the necessity of showing
economic loss or other actual damage) to injunctive relief (including temporary
restraining orders, preliminary injunctions and/or permanent injunctions) in any
court of competent jurisdiction for any actual or threatened breach of any of
the covenants set forth in this Separation Agreement and Release in addition to
any other legal or equitable remedies it may have.
IV. Return of Property. The undersigned shall return to the Company on or before
DATE, all property of the Company in the undersigned’s possession or subject to
the undersigned’s control, including without limitation any laptop computers,
keys, credit cards, cellular telephones and files. The undersigned represents
that he/she has not, and shall not, alter any of the Company’s records or
computer files in any way after DATE.
V. Severability. If any term or provision of this Separation Agreement and
Release is invalid, illegal or incapable of being enforced by any applicable law
or public policy, all other conditions and provisions of this Separation
Agreement and Release shall nonetheless remain in full force and effect so long
as the economic and legal substance of the transactions contemplated by this
Separation Agreement and Release is not affected in any manner materially
adverse to any party.
VI. GOVERNING LAW. THIS SEPARATION AGREEMENT AND RELEASE SHALL BE DEEMED TO BE
MADE IN THE STATE OF DELAWARE, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION
AND PERFORMANCE OF THIS SEPARATION AGREEMENT AND RELEASE IN ALL RESPECTS SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICTS OF LAW.

First Solar, Inc.
3 of 4
Bueter Sample Release Agreement

--------------------------------------------------------------------------------





Effective on the eighth calendar day following the date set forth below.
FIRST SOLAR, INC.
EMPLOYEE
 
FIRST LAST NAME
 




 
Date: _________________




First Solar, Inc.
4 of 4
Bueter Sample Release Agreement

--------------------------------------------------------------------------------




NON-COMPETITION AND NON-SOLICITATION AGREEMENT


In consideration of Employee’s (as defined below) entering into at-will
employment with Employer (as defined below) or one of its subsidiary companies,
the compensation and benefits provided to Employee including those set forth in
the Employment Agreement, Change in Control Severance Agreement and
Confidentiality and Intellectual Property Agreement (the “Confidentiality
Agreement”), in each case, dated as of the date hereof, as may be amended from
time to time, and Employer’s agreement to provide Employee with access to
Employer’s confidential information, intellectual property and trade secrets,
access to its customers and other promises made below, Employee enters into the
following non-competition and non-solicitation agreement:


This Non-Competition and Non-Solicitation Agreement (“Agreement”) is effective
by and between Chris Bueter (“Employee”) and First Solar, Inc. (“Employer”) as
of February 17, 2016.


WHEREAS, Employee desires to be employed by Employer and Employer has agreed to
employ Employee in the current position of Employee with Employer;


WHEREAS, because of the nature of Employee’s duties, in the performance of such
duties, Employee will have access to and will necessarily utilize sensitive,
secret and proprietary data and information, the value of which derives from its
secrecy from Employer’s competitors, which, like Employer, sell products and
services throughout the world;


WHEREAS, Employee and Employer acknowledge and agree that Employee’s conduct in
the manner prohibited by this Agreement during, or for the period specified in
this Agreement following the termination of, Employee’s employment with
Employer, would jeopardize Employer’s Confidential Information (as defined in
the Confidentiality Agreement) and the goodwill Employer has developed and
generated over a period of years, and would cause Employer to experience unfair
competition and immediate, irreparable harm; and


WHEREAS, in consideration of Employer’s hiring Employee, Employee therefore has
agreed to the terms of this Agreement, the Employment Agreement and the
Confidentiality Agreement, and specifically to the restrictions contained
herein.


Therefore, Employee and Employer hereby agree as follows:


THE FOLLOWING ARE IMPORTANT RESTRICTIONS ON EMPLOYEE IMPOSED BY EMPLOYER AS A
CONDITION OF EMPLOYMENT. ONCE EMPLOYEE SIGNS THIS AGREEMENT, IT IS BINDING ON
EMPLOYEE. EMPLOYEE’S SIGNATURE ON THIS AGREEMENT SIGNIFIES THAT EMPLOYEE (I)
READ THESE RESTRICTIONS CAREFULLY BEFORE SIGNING THIS AGREEMENT, (II)
UNDERSTANDS THE AGREEMENT’S TERMS, AND (III) ASSENTS TO ABIDE BY THESE
RESTRICTIONS.


1.    Nature and Period of Restriction. At all times during Employee’s
employment and for a period of twelve (12) months after the termination of
employment (for any reason,




--------------------------------------------------------------------------------



including discharge or resignation) with Employer (the “Restricted Period”),
Employee agrees as follows:


1.1.    Employee agrees not to engage or assist, in any way or in any capacity,
anywhere in the Territory (as defined below), either directly or indirectly, (a)
in the business of the development, sale, marketing, manufacture or installation
that would be in direct competition with of any type of product sold, developed,
marketed, manufactured or installed by Employer during Employee’s employment
with Employer, including photovoltaic modules, or (b) in any other activity in
direct competition or that would be in direct competition with the business of
Employer as that business exists and is conducted (or with any business planned
or seriously considered, of which Employee has knowledge) during Employee’s
employment with Employer. In addition and in particular, Employee agrees not to
sell, market, provide or distribute, or endeavor to sell, market, provide or
distribute, in any way, directly or indirectly, on behalf of Employee or any
other person or entity, any products or services competitive with those of
Employer to any person or entity which is or was an actual or prospective
customer of Employer at any time during Employee’s employment by Employer. For
purposes of this Agreement, Employer acknowledges and agrees that engaging in
the electric power business that uses any generation technology other than solar
power is not in competition with Employer.


1.2.    “Territory” for purposes of this Agreement means Africa, Asia,
Australia, Europe, North America and South America.


1.3.    Employee agrees not to solicit, recruit, hire, employ or attempt to hire
or employ, or assist any other person or entity in the recruitment or hiring of,
any person who is (or was) an employee of Employer, and agrees not to otherwise
urge, induce or seek to induce any person to terminate his employment with
Employer.


1.4.    The parties understand and agree that the restrictions set forth in the
paragraphs in this Section 1 also extend to Employee’s recommending or directing
any such actual or prospective customers to any other competitive concerns, or
assisting in any way any competitive concerns in soliciting or providing
products or services to such customers, whether or not Employee personally
provides any products or services directly to such customers. For purposes of
this Agreement, a prospective customer is one that Employer solicited or with
which Employer otherwise sought to engage in a business transaction during the
time that Employee is or was employed by Employer.


1.5.    Employee and Employer acknowledge and agree that Employer has expended
substantial amounts of time, money and effort to develop business strategies,
customer relationships, employee relationships, trade secrets and goodwill and
to build an effective organization and that Employer has a legitimate business
interest and right in protecting those assets as well as any similar assets that
Employer may develop or obtain. Employee and Employer acknowledge that Employer
is entitled to protect and preserve the going concern value of Employer and its
business and trade secrets to the extent permitted by law. Employee acknowledges
and agrees the restrictions imposed upon Employee under this Agreement are
reasonable and necessary for the protection of Employer’s legitimate interests,
including Employer’s Confidential Information, intellectual property, trade
secrets and goodwill. Employee and Employer acknowledge that Employer is engaged
in a highly

First Solar, Inc.
Page 2 of 5

--------------------------------------------------------------------------------



competitive business, that Employee is expected to serve a key role with
Employer, that Employee will have access to Employer’s Confidential Information,
that Employer’s business and customers and prospective customers are located
around the world, and that Employee could compete with Employer from virtually
any location in the world. Employee acknowledges and agrees that the
restrictions set forth in this Agreement do not impose any substantial hardship
on Employee and that Employee will reasonably be able to earn a livelihood
without violating any provision of this Agreement. Employee acknowledges and
agrees that, in addition to Employer’s agreement to hire her, part of the
consideration for the restrictions in this Section 1 consists of Employer’s
agreement to make severance payments as set forth in the separate Employment
Agreement between Employer and Employee.


1.6.    Employee agrees to comply with each of the restrictive covenants
contained in this Agreement in accordance with its terms, and Employee shall
not, and hereby agrees to waive and release any right or claim to, challenge the
reasonableness, validity or enforceability of any of the restrictive covenants
contained in this Agreement.


2.    Notice by Employee to Employer. Prior to engaging in any employment or
business during the Restricted Period, Employee agrees to provide prior written
notice (by certified mail) to Employer in accordance with Section 6, stating the
description of the activities or position sought to be undertaken by Employee,
and to provide such further information as Employer may reasonably request in
connection therewith (including the location where the services would be
performed and the present or former customers or employees of Employer
anticipated to receive such products or services). To the extent Employer
reasonably believes that the proposed engagement violates the restrictive
covenants in this Agreement, Employer shall be free to object or not to object,
in its unfettered discretion, and the parties agree that any actions taken or
not taken by Employer with respect to any other employees or former employees
shall have no bearing whatsoever on Employer’s decision or on any questions
regarding the enforceability of any of these restraints with respect to
Employee.


3.    Notice to Subsequent Employer. Prior to accepting employment with any
other person or entity during the Restricted Period, Employee shall provide such
prospective employer with written notice of the provisions of this Agreement,
with a copy of such notice delivered promptly to Employer in accordance with
Section 6.


4.    Extension of Non-Competition Period in the Event of Breach. It is agreed
that the Restricted Period shall be extended by an amount of time equal to the
amount of time during which Employee is in breach of any of the restrictive
covenants set forth above.


5.    Judicial Reformation to Render Agreement Enforceable. If it is determined
by a court of competent jurisdiction that any of the restrictions or language in
this Agreement are for any reason invalid or unenforceable, the parties desire
and agree that the court revise any such restrictions or language, including
reducing any time or geographic area, so as to render them valid and enforceable
to the fullest extent allowed by law. If any restriction or language in this
Agreement is for any reason invalid or unenforceable and cannot by law be
revised so as to render it valid and enforceable, then the parties desire and
agree that the court strike only the invalid and unenforceable

First Solar, Inc.
Page 3 of 5

--------------------------------------------------------------------------------



language and enforce the balance of this Agreement to the fullest extent allowed
by law. Employer and Employee agree that the invalidity or unenforceability of
any provision of this Agreement shall not affect the remainder of this
Agreement.


6.    Notice. All documents, notices or other communications that are required
or permitted to be delivered or given under this Agreement shall be in writing
and shall be deemed to be duly delivered or given when received.
    
If to Employer:
First Solar, Inc. 
350 West Washington Street
Suite 600
Tempe, AZ 85281
Attention: Corporate Secretary


If to Employee:
To Employee’s then current address on file with Employer



7.    Enforcement. Except as expressly stated herein, the covenants contained in
this Agreement shall be construed as independent of any other provision or
covenants of any other agreement between Employer and Employee, and the
existence of any claim or cause of action of Employee against Employer, whether
predicated on this Agreement or otherwise, or the actions of Employer with
respect to enforcement of similar restrictions as to other employees, shall not
constitute a defense to the enforcement by Employer of such covenants. Employee
acknowledges and agrees that Employer has invested great time, effort and
expense in its business and reputation, that the products and information of
Employer are unique and valuable, and that the services performed by Employee
are unique and extraordinary, and Employee agrees that Employer will suffer
immediate, irreparable harm and shall be entitled, upon a breach or a threatened
breach of this Agreement, to emergency, preliminary, and permanent injunctive
relief against such activities, without having to post any bond or other
security, and in addition to any other remedies available to Employer at law or
equity. Any specific right or remedy set forth in this Agreement, legal,
equitable or otherwise, shall not be exclusive but shall be cumulative upon all
other rights and remedies allowed or by law, including the recovery of money
damages. The failure of Employer to enforce any of the provisions of this
Agreement, or the provisions of any agreement with any other Employee, shall not
constitute a waiver or limit any of Employer’s rights.


8.    At-Will Employment; Termination. This Agreement does not alter the at-will
nature of Employee’s employment by Employer, and Employee’s employment may be
terminated by either party, with or without notice and with or without cause, at
any time. In addition to the foregoing provisions of this Agreement, upon
Employee’s termination, Employee shall cease all identification of Employee with
Employer and/or the business, products or services of Employer, and the use of
Employer’s name, trademarks, trade name or fictitious name. All provisions,
obligations, and restrictions in this Agreement shall survive termination of
Employee’s employment with Employer.


9.    Choice of Law, Choice of Forum. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware,
without reference to

First Solar, Inc.
Page 4 of 5

--------------------------------------------------------------------------------



the principles of conflicts of laws. Any judicial action commenced relating in
any way to this Agreement including the enforcement, interpretation, or
performance of this Agreement, shall be commenced and maintained in a court of
competent jurisdiction located in Maricopa County, Arizona. In any action to
enforce this Agreement, the prevailing party shall be entitled to recover its
litigation costs, including its attorneys’ fees. The parties hereby waive and
relinquish any right to a jury trial and agree that any dispute shall be heard
and resolved by a court and without a jury. The parties further agree that the
dispute resolution, including any discovery, shall be accelerated and expedited
to the extent possible. Each party’s agreements in this Section 9 are made in
consideration of the other party’s agreements in this Section 9, as well as in
other portions of this Agreement.


10.
Entire Agreement, Modification and Assignment.



10.1.    This Agreement, the Employment Agreement the Confidentiality Agreement
and the Change in Control Agreement comprise the entire agreement relating to
the subject matter hereof between the parties and supersede, cancel, and annul
any and all prior agreements or understandings between the parties concerning
the subject matter of the Agreement.


10.2.    This Agreement may not be modified orally but may only be modified in a
writing executed by both Employer and Employee.


10.3.    This Agreement shall inure to the benefit of Employer, its successors
and assigns, and may be assigned by Employer. Employee’s rights and obligations
under this Agreement may not be assigned by Employee.


11.
Construction. As used in this Agreement, words such as “herein,” “hereinafter,”

“hereby” and “hereunder,” and the words of like import refer to this Agreement,
unless the context requires otherwise. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.


IN WITNESS WHEREOF, the parties have executed this Agreement, effective as of
the day and year first written above.


 
EMPLOYEE:
 
 
 
/s/ Chris Bueter
 
Chris Bueter
 
 
 
EMPLOYER:
 
First Solar, Inc.
 
 
 
By: /s/ James Hughes
 
Its: CEO
 
Printed Name: James Hughes


First Solar, Inc.
Page 5 of 5

--------------------------------------------------------------------------------



CHANGE IN CONTROL SEVERANCE AGREEMENT
This CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”), dated as of
February 17, 2016, between First Solar, Inc., a Delaware corporation (the
“Company”), and Chris Bueter (the “Executive”).
RECITALS:
WHEREAS the Executive is a skilled and dedicated employee of the Company who has
important management responsibilities and talents that benefit the Company;
WHEREAS the Board of Directors of the Company (the “Board”) considers it
essential to the best interests of the Company and its stockholders to assure
that the Company and its Subsidiaries (as defined below) will have the continued
dedication of the Executive, notwithstanding the possibility, threat or
occurrence of a Change in Control (as defined below); and
WHEREAS the Board believes that it is imperative to diminish the distraction of
the Executive inherently present by the uncertainties and risks created by the
circumstances surrounding a Change in Control, and to ensure the Executive’s
full attention to the Company and its Subsidiaries during any such period of
uncertainty.
AGREEMENT:
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
SECTION 1. Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below:
(a) “Accrued Rights” shall have the meaning set forth in Section 4(a)(iv).
(b) “Affiliate(s)” means, with respect to any specified Person, any other Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.
(c) “Annual Base Salary” means the greater of the Executive’s annual rate of
base salary in effect (i) immediately prior to the Change in Control Date and
(ii) immediately prior to the Termination Date.
(d) “Annual Bonus” means the target annual cash bonus the Executive is eligible
to earn (assuming one hundred percent (100%) fulfillment of all elements of the
formula under which such bonus would have been calculated) for the year in which
the Termination Date occurs.
(e) “Bonus Amount” means, as of the Termination Date, the greater of (i) the
Annual Bonus and (ii) the average of the annual cash bonuses payable to the
Executive in respect of the three (3) calendar years immediately preceding the
calendar year that includes the Termination Date



--------------------------------------------------------------------------------



or, if the Executive has not been employed for three (3) full calendar years
preceding the calendar year that includes the Termination Date, the average of
the annual cash bonuses payable to the Executive for the number of full calendar
years prior to the Termination Date that he has been employed.
(f) “Cause” means the occurrence of any one of the following: (i) the Executive
is convicted of, or pleads guilty or nolo contendere to, (A) a misdemeanor
involving moral turpitude or misappropriation of the assets of the Company or a
Subsidiary or (B) any felony (or the equivalent of such a misdemeanor or felony
in a jurisdiction outside of the United States); (ii) the Executive commits one
or more acts or omissions constituting gross negligence, fraud or other gross
misconduct that the Company reasonably and in good faith determines has a
materially detrimental effect on the Company; (iii) the Executive continually
and willfully fails, for at least fourteen (14) days following written notice
from the Company, to perform substantially the Executive’s employment duties
(other than as a result of incapacity due to physical or mental illness or after
delivery by the Executive of a Notice of Termination for Good Reason); or (iv)
the Executive commits a gross violation of any of the Company’s material
policies (including the Company’s Code of Business Conduct and Ethics, as in
effect from time to time) that the Company reasonably and in good faith
determines is materially detrimental to the best interests of the Company. The
termination of employment of the Executive for Cause shall not be effective
unless and until there has been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board (excluding the Executive) at a meeting of the
Board called and held for such purpose (after reasonable notice is provided to
the Executive and the Executive is given an opportunity, together with counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board, the Executive is guilty of the conduct described in clause (i), (ii),
(iii) or (iv) above and specifying the particulars thereof in detail.
(g) “Change in Control” means the occurrence of any of the following events;
provided such event is a change in ownership or effective control of a
corporation or a change in ownership of a substantial portion of the assets of a
corporation, in each case, pursuant to Treasury Regulations Section
1.409A-3(i)(5):
(i) during any period of 24 consecutive months, individuals who were members of
the Board at the beginning of such period (the “Incumbent Directors”) cease at
any time during such period for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the beginning of such period whose appointment or election, or nomination for
election, by the Company’s stockholders was approved by a vote of at least a
majority of the Incumbent Directors shall be considered as though such
individual were an Incumbent Director, but excluding, for purposes of this
proviso, any such individual whose initial assumption of office occurs as a
result of an actual or threatened proxy contest with respect to election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of any “person” (as such term is used in Section 13(d)
of the Exchange Act) (each, a “Person”), other than the Board or any Specified
Shareholder;
(ii) the consummation of (A) a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving (x) the Company or (y) any of
its Subsidiaries, but

First Solar, Inc.
2 of 14

--------------------------------------------------------------------------------



in the case of this clause (y) only if Company Voting Securities (as defined
below) are issued or issuable in connection with such transaction or (B) a sale
or other disposition of all or substantially all the assets of the Company (each
of the transactions referred to in clause (A) or (B) being hereinafter referred
to as a “Reorganization”), unless, immediately following such Reorganization,
(1) all or substantially all the individuals and entities who were the
“beneficial owners” (as such term is defined in Rule 13d-3 under the Exchange
Act (or a successor rule thereto)) of shares of the Company’s common stock or
other securities eligible to vote for the election of the Board outstanding
immediately prior to the consummation of such Reorganization (such securities,
the “Company Voting Securities”) beneficially own, directly or indirectly, more
than 50% of the combined voting power of the then outstanding voting securities
of the corporation or other entity resulting from such Reorganization (including
a corporation or other entity that, as a result of such transaction, owns the
Company or all or substantially all the Company’s assets either directly or
through one or more subsidiaries) (the “Continuing Entity”) in substantially the
same proportions as their ownership, immediately prior to the consummation of
such Reorganization, of the outstanding Company Voting Securities (excluding any
outstanding voting securities of the Continuing Entity that such beneficial
owners hold immediately following the consummation of such Reorganization as a
result of their ownership prior to such consummation of voting securities of any
corporation or other entity involved in or forming part of such Reorganization
other than the Company or a Subsidiary), (2) no Person (excluding (x) any
employee benefit plan (or related trust) sponsored or maintained by the
Continuing Entity or any corporation or other entity controlled by the
Continuing Entity and (y) any Specified Shareholder) beneficially owns, directly
or indirectly, twenty percent (20%) or more of the combined voting power of the
then outstanding voting securities of the Continuing Entity and (3) at least a
majority of the members of the board of directors or other governing body of the
Continuing Entity were Incumbent Directors at the time of the execution of the
definitive agreement providing for such Reorganization or, in the absence of
such an agreement, at the time at which approval of the Board was obtained for
such Reorganization;
(iii) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company, unless such liquidation or dissolution is part of a
transaction or series of transactions described in Section 1(g)(ii) that does
not otherwise constitute a Change in Control; or
(iv) any Person, corporation or other entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) other than any Specified
Shareholder becomes the beneficial owner, directly or indirectly, of securities
of the Company representing a percentage of the combined voting power of the
Company Voting Securities that is equal to or greater than thirty percent (30%);
provided, however, that for purposes of this Section 1(g)(iv) only (and not for
purposes of Sections 1(g)(i) through (iii) above), the following acquisitions
shall not constitute a Change in Control: (A) any acquisition by the Company or
any Subsidiary, (B) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (C) any
acquisition by an underwriter temporarily holding such Company Voting Securities
pursuant to an offering of such securities or (D) any acquisition pursuant to a
Reorganization that does not constitute a Change in Control for purposes of
Section 1(g)(ii).
(h) “Change in Control Date” means the date on which a Change in Control occurs.

First Solar, Inc.
3 of 14

--------------------------------------------------------------------------------



(i) “COBRA” shall have the meaning set forth in Section 4(a)(iii).
(j) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto, and the regulations promulgated
thereunder as in effect from time to time.
(k) “Company Voting Securities” shall have the meaning set forth in Section
1(g)(ii).
(l) “Continuing Entity” shall have the meaning set forth in Section 1(g)(ii).
(m) “Disability” shall have the meaning set forth in the Employment Agreement.
(n) “Effective Date” shall have the meaning set forth in Section 2.
(o) “Employment Agreement” shall have the meaning set forth in Section 15.
(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor statute thereto, and the regulations promulgated
thereunder as in effect from time to time.
(q) “Executive Tax Year” shall have the meaning set forth in Section 4(a)(iii).
(r) “Good Reason” means, without the Executive’s express written consent, the
occurrence of any one or more of the following:
(i) any material reduction in the authority, duties or responsibilities held by
the Executive immediately prior to the Change in Control Date;
(ii) any material reduction in the annual base salary or annual incentive
opportunity of the Executive as in effect immediately prior to the Change in
Control Date;
(iii) any change of the Executive’s principal place of employment to a location
more than fifty (50) miles from the Executive’s principal place of employment
immediately prior to the Change in Control Date;
(iv) any failure of the Company to pay the Executive any compensation when due;
(v) delivery by the Company or any Subsidiary of a written notice to the
Executive of the intent to terminate the Executive’s employment for any reason,
other than Cause, death or Disability, in each case in accordance with this
Agreement, regardless of whether such termination is intended to become
effective during or after the Protection Period; or
(vi) any failure by the Company to comply with and satisfy the requirements of
Section 9(c).

First Solar, Inc.
4 of 14

--------------------------------------------------------------------------------



The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness. A
termination of employment by the Executive for Good Reason for purposes of this
Agreement shall be effectuated by giving the Company written notice (“Notice of
Termination for Good Reason”) of the termination setting forth in reasonable
detail the specific conduct of the Company that constitutes Good Reason and the
specific provisions of this Agreement on which the Executive relied, provided
that such notice must be delivered to the Company no later than ninety (90) days
after the occurrence of the event or events constituting Good Reason and the
Company must be provided with at least thirty (30) days following the delivery
of such Notice of Termination for Good Reason to cure such event or events. If
such event or events are cured during such period, then the Executive will not
be permitted to terminate employment for Good Reason as the result of such event
or events. If the Company does not cure such event or events in such period, the
termination of employment by the Executive for Good Reason shall be effective on
the thirtieth (30th) day following the date when the Notice of Termination for
Good Reason is given, unless the Company elects to treat such termination as
effective as of an earlier date; provided, however, that so long as an event
that constitutes Good Reason occurs during the Protection Period and the
Executive delivers the Notice of Termination for Good Reason within ninety (90)
days following the occurrence of such event, the Company is provided with at
least thirty (30) days following the delivery of such Notice of Termination for
Good Reason to cure such event, and the Executive terminates his employment as
of the thirtieth (30th) day following the date when the Notice of Termination
for Good Reason is given (or as of an earlier date chosen by the Company), then
for purposes of the payments, benefits and other entitlements set forth herein,
the termination of the Executive’s employment pursuant thereto shall be deemed
to occur during the Protection Period.
(s) “Incumbent Directors” shall have the meaning set forth in Section 1(g)(i).
(t) “Notice of Termination for Good Reason” shall have the meaning set forth in
Section 1(r).
(u) “Person” shall have the meaning set forth in Section 1(g)(i).
(v) “Protection Period” means the period commencing on the Change in Control
Date and ending on the second anniversary thereof.
(w) “Qualifying Termination” means any termination of the Executive’s employment
(i) by the Company, other than for Cause, death or Disability, that is effective
during the Protection Period or (ii) by the Executive for Good Reason during the
Protection Period; provided that such termination constitutes a separation from
service within the meaning of Section 409A .
(x) “Release” shall have the meaning set forth in Section 4(a)(vi).
(y) “Release Effective Date” means the date the Release becomes effective and
irrevocable.
(z) “Reorganization” shall have the meaning set forth in Section 1(g)(ii).

First Solar, Inc.
5 of 14

--------------------------------------------------------------------------------



(aa) “Specified Shareholder” means any of (i) JCL FSLR Holdings, LLC and its
beneficiaries, (ii) JTW Trust No. 1 UAD 9/19/02 and its beneficiaries, (iii) any
Person directly or indirectly controlled by any of the foregoing and (iv) any
trust for the direct or indirect benefit of any of the foregoing.
(bb) “Subsidiary” means any entity in which the Company, directly or indirectly,
possesses 50% or more of the total combined voting power of all classes of
stock.
(cc) “Successor” shall have the meaning set forth in Section 9(c).
(dd) “Termination Date” means the date on which the termination of the
Executive’s employment, in accordance with the terms of this Agreement, is
effective.
SECTION 2. Effectiveness and Term. This Agreement shall become effective as of
the date hereof (the “Effective Date”) and shall remain in effect until the
third (3rd) anniversary of the Effective Date, except that, beginning on the
second anniversary of the Effective Date and on each anniversary thereafter, the
term of this Agreement shall be automatically extended for an additional
one-year period, unless the Company or the Executive provides the other party
with sixty (60) days’ prior written notice before the applicable anniversary
that the term of this Agreement shall not be so extended. Notwithstanding the
foregoing, in the event of a Change in Control during the term of this Agreement
(whether the original term or the term as extended), this Agreement shall not
thereafter terminate, and the term hereof shall be extended, until the Company
and its Subsidiaries have performed all their obligations hereunder with no
future performance being possible; provided, however, that this Agreement shall
only be effective with respect to the first Change in Control that occurs during
the term of this Agreement.
SECTION 3. Impact of a Change in Control on Equity Compensation Awards. In the
event of a Qualifying Termination, notwithstanding any provision to the contrary
(other than any such provision that expressly provides that this Section 3 of
this Agreement does not apply (which provision shall be given full force and
effect)) in any of the Company’s equity-based, equity-related or other long-term
incentive compensation plans, practices, policies and programs (including the
Company’s 2015 Omnibus Incentive Compensation Plan) or any award agreements
thereunder and subject to the occurrence of the Release Effective Date, (a) all
outstanding stock options, stock appreciation rights and similar rights and
awards then held by the Executive that are unexercisable or otherwise unvested
shall automatically become fully vested and immediately exercisable, as the case
may be, (b) unless otherwise specified in the Grant Agreement, all outstanding
equity-based, equity-related and other long-term incentive awards then held by
the Executive that are subject to performance-based vesting criteria shall
automatically become fully vested and earned at a deemed performance level equal
to the greater of (i) the projected actual performance through the date of the
Qualifying Termination (as determined by the Compensation Committee in its sole
discretion) and (ii) target performance level with respect to such awards and
(c) all other outstanding equity-based, equity-related and long-term incentive
awards, to the extent not covered by the foregoing clause (a) or (b), then held
by the Executive that are unvested or subject to restrictions or forfeiture
shall automatically become fully vested and all restrictions and forfeiture
provisions related thereto shall lapse. For the avoidance of doubt, this Section
3 shall not apply to performance units granted

First Solar, Inc.
6 of 14

--------------------------------------------------------------------------------



under the Company’s Key Senior Talent Equity Performance Program (KSTEPP), for
which any acceleration will be solely in accordance with the award agreements
evidencing such units).
SECTION 4. Termination of Employment.
(a) Qualifying Termination. In the event of a Qualifying Termination, the
Executive shall be entitled, subject to Section 4(a)(vi), to the following
payments and benefits:
(i) Severance Pay. The Company shall pay the Executive, in a lump-sum cash
payment on the thirty-sixth (36th) day following the Termination Date, subject
to the occurrence of the Release Effective Date, an amount equal to two (2)
times the sum of (A) the Executive’s Annual Base Salary (which, as defined, is
determined without regard to any reduction giving rise to Good Reason) and (B)
the Bonus Amount; provided, however, that such amount shall be paid in lieu of,
and the Executive hereby waives the right to receive, any other cash severance
payment the Executive is otherwise eligible to receive upon termination of
employment under any severance plan, practice, policy or program of the Company
or any Subsidiary or under any agreement between the Company and the Executive.
(ii) Prorated Annual Bonus. The Company shall pay the Executive, in a lump-sum
cash payment on the thirty-sixth (36th) day following the Termination Date,
subject to the occurrence of the Release Effective Date, an amount equal to the
product of (A) the Executive’s Annual Bonus and (B) a fraction, the numerator of
which is the number of days in the Company’s fiscal year containing the
Termination Date that the Executive was employed by the Company or any
Affiliate, and the denominator of which is three hundred sixty-five (365).
(iii) Continued Health Benefits. The Company shall, at its option and subject to
Section 4(a)(vi), either (A) continue to provide medical and dental benefits to
the Executive and the Executive’s spouse and dependents at least equal to the
benefits provided by the Company and its Subsidiaries generally to other active
peer executives of the Company and its Subsidiaries, or (B) pay Executive the
cost of obtaining equivalent coverage, in the case of each of clauses (A) and
(B), for a period of time commencing on the Termination Date and ending on the
date that is eighteen (18) months after the Termination Date; provided, however,
that if the Executive becomes reemployed with another employer and is eligible
to receive medical or dental benefits under another employer-provided plan, the
medical and dental benefits described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility. Any
provision of benefits pursuant to this Section 4(a)(iii) in one (1) tax year of
the Executive (the “Executive Tax Year”) shall not affect the amount of such
benefits to be provided in any other Executive Tax Year. The right to such
benefits shall not be subject to liquidation or exchange for any other benefit.
Executive agrees to make (and to cause his dependents to make) a timely election
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) to the extent requested by Employer, to facilitate Employer’s
provision of continuation coverage. Notwithstanding anything to the contrary
herein, to the extent necessary to satisfy Section 105(h) of the Code and
Section 2716 of the Public Health Service Act, including the nondiscrimination
rules applicable to non-grandfathered plans under the Patient Protection and
Affordable Care Act of 2010, as amended, and the related regulations and
guidance promulgated thereunder, the Company

First Solar, Inc.
7 of 14

--------------------------------------------------------------------------------



will be permitted to alter the manner in which benefits under this Section
4(a)(iii) are provided to Executive.
(iv) Accrued Rights. The Executive shall be entitled to (A) payments of any
unpaid salary, bonuses or other amounts earned or accrued through the
Termination Date and reimbursement of any unreimbursed business expenses
incurred through the Termination Date, (B) any payments explicitly set forth in
any other benefit plans, practices, policies and programs in which the Executive
participates, and (C) any payments the Company is or becomes obligated to make
pursuant to Sections 6 and 11 (the rights to such payments, the “Accrued
Rights”). The Accrued Rights payable pursuant to Section 4(a)(iv)(A) and Section
4(a)(iv)(B) shall be payable on their respective otherwise scheduled payment
dates, provided that any amounts payable in respect of accrued but unused
vacation shall be paid in a lump sum within 15 days following the Termination
Date. The Accrued Rights payable pursuant to Section 4(a)(iv)(C) shall be
payable at the times set forth in the applicable Section hereof.
(v) Outplacement. Subject to Section 4(a)(vi), the Company shall reimburse the
Executive for individual outplacement services to be provided by a firm of the
Executive’s choice or, at the Executive’s election, provide the Executive with
the use of office space, office supplies, and secretarial assistance
satisfactory to the Executive. The aggregate expenditures of the Company
pursuant to this paragraph shall not exceed Twenty Thousand Dollars ($20,000).
Notwithstanding anything to the contrary in this Agreement, the outplacement
benefits under this Section 4(a)(v) shall be provided to the Executive for no
longer than the one-year period following the Termination Date, and the amount
of any outplacement benefits or office space, office supplies and secretarial
assistance provided to the Executive in any Executive Tax Year shall not affect
the amount of any such outplacement benefits or office space, office supplies
and secretarial assistance provided to the Executive in any other Executive Tax
Year.
(vi) Release of Claims. Notwithstanding any provision of this Agreement to the
contrary, unless on or prior to the thirty-sixth (36th) day following the
Termination Date, the Executive has executed and delivered a Separation
Agreement and Release (the “Release”) substantially in the form of Exhibit A to
the employment agreement between the Executive and the Company and the Release
Effective Date shall have occurred, (A) no payments shall be paid or made
available to the Executive under Section 3, 4(a)(i) or 4(a)(ii) (B) the Company
shall be relieved of all obligations to provide or make available any further
benefits to the Executive pursuant to Section 4(a)(iii) and 4(a)(v) and (C) the
Executive shall be required to repay the Company, in cash, within five business
days after written demand is made therefor by the Company, an amount equal to
the value of any benefits received by the Executive pursuant to Section
4(a)(iii) and 4(a)(v) prior to such date.
(vii)    Clawback. All payments made to the Executive pursuant to this Agreement
shall be subject to clawback by Employer to the extent required by applicable
law or the policies of the Company as in effect from time to time.
(b) Termination on Account of Death or Disability; Non-Qualifying Termination.
In the event of any termination of Executive’s employment other than a
Qualifying Termination,

First Solar, Inc.
8 of 14

--------------------------------------------------------------------------------



the Executive shall not be entitled to any additional payments or benefits from
the Company under this Agreement, other than payments or benefits with respect
to the Accrued Rights.
SECTION 5. Section 409A.
(a)    It is intended that the provisions of this Agreement comply with Section
409A of the Code, as amended, and the regulations thereunder as in effect from
time to time (collectively, “Section 409A”), and all provisions of this
Agreement shall be construed and interpreted either to (i) exempt any
compensation from the application of Section 409A, or (ii) comply with the
requirements for avoiding taxes or penalties under Section 409A.
(b)    Neither the Executive nor any creditor or beneficiary of the Executive
shall have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Agreement or under any other plan, policy,
arrangement or agreement of or with the Company or any of its Affiliates (this
Agreement and such other plans, policies, arrangements and agreements, the
“Company Plans”) to any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment. Except as permitted under
Section 409A, any deferred compensation (within the meaning of Section 409A)
payable to or for the benefit of the Executive under any Company Plan may not be
reduced by, or offset against, any amount owing by the Executive to the Company
or any of its Affiliates.
(c)    If, at the time of the Executive’s separation from service (within the
meaning of Section 409A), (i) the Executive shall be a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time) and (ii) the Company shall make a
good faith determination that an amount payable under a Company Plan constitutes
deferred compensation (within the meaning of Section 409A) the payment of which
is required to be delayed pursuant to the six-month delay rule set forth in
Section 409A to avoid taxes or penalties under Section 409A, then the Company
(or an Affiliate thereof, as applicable) shall not pay such amount on the
otherwise scheduled payment date but shall instead accumulate such amount and
pay it, without interest, on the first day of the seventh month following such
separation from service. To the extent required by Section 409A, any payment or
benefit that would be considered deferred compensation subject to, and not
exempt from, Section 409A, payable or provided upon a termination of the
Executive’s employment shall only be paid or provided to the Executive upon the
Executive’s separation from service (within the meaning of Section 409A).

First Solar, Inc.
9 of 14

--------------------------------------------------------------------------------



SECTION 6. No Mitigation or Offset; Enforcement of this Agreement.
(a) The Company’s obligation to make the payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action that
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, except as otherwise expressly provided for in
this Agreement, such amounts shall not be reduced whether or not the Executive
obtains other employment.
(b) The Company shall reimburse, upon the Executive’s demand, any and all
reasonable legal fees and expenses that the Executive may incur in good faith
prior to the second anniversary of the expiration of the term of this Agreement
as a result of any contest, dispute or proceeding (regardless of whether formal
legal proceedings are ever commenced and regardless of the outcome thereof and
including all stages of any contest, dispute or proceeding) by the Company, the
Executive or any other Person with respect to the validity or enforceability of,
or liability under, any provision of this Agreement or any guarantee of
performance thereof (including as a result of any contest by the Executive
regarding the amount of any payment owed pursuant to this Agreement).
Notwithstanding anything to the contrary in this Agreement, (i) any
reimbursement for any fees and expenses under this Section 6 shall be made
promptly and no later than the end of the Executive Tax Year following the
Executive Tax Year in which the fees or expenses are incurred, (ii) the amount
of fees and expenses eligible for reimbursement under this Section 6 during any
Executive Tax Year shall not affect the fees and expenses eligible for
reimbursement in another Executive Tax Year, and (iii) no right to reimbursement
under this Section 6 shall be subject to liquidation or exchange for any other
payment or benefit.
SECTION 7. Non-Exclusivity of Rights. Except as specifically provided in Section
4(a)(i), nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any plan, practice, policy or program
provided by the Company or a Subsidiary for which the Executive may qualify, nor
shall anything in this Agreement limit or otherwise affect any rights the
Executive may have under any contract or agreement with the Company or a
Subsidiary. Vested benefits and other amounts that the Executive is otherwise
entitled to receive under any incentive compensation (including any equity award
agreement), deferred compensation, retirement, pension or other plan, practice,
policy or program of, or any contract or agreement with, the Company or a
Subsidiary shall be payable in accordance with the terms of each such plan,
practice, policy, program, contract or agreement, as the case may be, except as
explicitly modified by this Agreement.
SECTION 8. Withholding. The Company may deduct and withhold from any amounts
payable under this Agreement such Federal, state, local, foreign or other taxes
as are required to be withheld pursuant to any applicable law or regulation.

First Solar, Inc.
10 of 14

--------------------------------------------------------------------------------



SECTION 9. Assignment.
(a) This Agreement is personal to the Executive and, without the prior written
consent of the Company, shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution, and any assignment in violation
of this Agreement shall be void.
(b) Notwithstanding the foregoing Section 9(a), this Agreement and all rights of
the Executive hereunder shall inure to the benefit of, and be enforceable by,
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts would still be payable to him hereunder if he had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Executive’s devisee,
legatee or other designee or, should there be no such designee, to the
Executive’s estate.
(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company (a “Successor”) to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
have been required to perform it if no such succession had taken place. If there
shall be a Successor, (i) the term “Company” shall mean the Company as
hereinbefore defined and any Successor and any permitted assignee to which this
Agreement is assigned and (ii) the term “Board” shall mean the Board as
hereinbefore defined and the board of directors or equivalent governing body of
any Successor and any permitted assignee to which this Agreement is assigned.
SECTION 10. Dispute Resolution.
(a) Except as otherwise specifically provided herein, the Executive and the
Company each hereby irrevocably submit to the exclusive jurisdiction of the
United States District Court of Delaware (or, if subject matter jurisdiction in
that court is not available, in any state court located within the city of
Wilmington, Delaware) over any dispute arising out of or relating to this
Agreement. Except as otherwise specifically provided in this Agreement, the
parties undertake not to commence any suit, action or proceeding arising out of
or relating to this Agreement in a forum other than a forum described in this
Section 10(a); provided, however, that nothing herein shall preclude the Company
or the Executive from bringing any suit, action or proceeding in any other court
for the purposes of enforcing the provisions of this Section 10 or enforcing any
judgment obtained by the Company or the Executive.
(b) The agreement of the parties to the forum described in Section 10(a) is
independent of the law that may be applied in any suit, action or proceeding and
the parties agree to such forum even if such forum may under applicable law
choose to apply non-forum law. The parties hereby waive, to the fullest extent
permitted by applicable law, any objection that they now or hereafter have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding brought in an applicable court described in Section 10(a), and the
parties agree that they shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court. The
parties agree that, to the fullest extent permitted by applicable law, a final
and non-appealable judgment in any suit, action or proceeding brought in any
applicable court

First Solar, Inc.
11 of 14

--------------------------------------------------------------------------------



described in Section 10(a) shall be conclusive and binding upon the parties and
may be enforced in any other jurisdiction.
(c) The parties hereto irrevocably consent to the service of any and all process
in any suit, action or proceeding arising out of or relating to this Agreement
by the mailing of copies of such process to such party at such party’s address
specified in Section 17.
(d) Each party hereto hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding arising out of or relating to this Agreement. Each party
hereto (i) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such party would not, in the
event of any suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other parties hereto have been induced to
enter into this Agreement by, among other things, the mutual waiver and
certifications in this Section 10(d).
SECTION 11. Default in Payment. Any payment not made within ten (10) business
days after it is due in accordance with this Agreement shall thereafter bear
interest, compounded annually, at the prime rate in effect from time to time at
Citibank, N.A., or any successor thereto. Such interest shall be payable at the
same time as the corresponding payment is payable.
SECTION 12. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN THE
STATE OF DELAWARE, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF DELAWARE WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.
SECTION 13. Amendment; No Waiver. No provision of this Agreement may be amended,
modified, waived or discharged except by a written document signed by the
Executive and a duly authorized officer of the Company. The failure of a party
to insist upon strict adherence to any term of this Agreement on any occasion
shall not be considered a waiver of such party’s rights or deprive such party of
the right thereafter to insist upon strict adherence to that term or any other
term of this Agreement. Except as provided in Section 1(r), no failure or delay
by either party in exercising any right or power hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any such right or
power, or any abandonment of any steps to enforce such right or power, preclude
any other or further exercise thereof or the exercise of any other right or
power. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party that
are not set forth expressly in this Agreement.
SECTION 14. Severability. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect so long as the economic and legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon any such determination that any term or
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible

First Solar, Inc.
12 of 14

--------------------------------------------------------------------------------



in a mutually acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
SECTION 15. Entire Agreement. This Agreement, along with the employment
agreement (the “Employment Agreement”), the Non-Competition Agreement (as
defined in the Employment Agreement) and the Confidentiality Agreement (as
defined in the Employment Agreement), in each case, entered into with the
Company as of the date hereof, as may be amended from time to time, set forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto, and any
prior agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and canceled. None of the parties shall be liable or
bound to any other party in any manner by any representations and warranties or
covenants relating to such subject matter except as specifically set forth
herein.
SECTION 16. Survival. The rights and obligations of the parties under the
provisions of this Agreement, including Sections 6, 10, 11 and 12, shall survive
and remain binding and enforceable, notwithstanding the expiration of the
Protection Period or the term of this Agreement, the termination of the
Executive’s employment with the Company for any reason or any settlement of the
financial rights and obligations arising from the Executive’s employment, to the
extent necessary to preserve the intended benefits of such provisions.
SECTION 17. Notices. All notices or other communications required or permitted
by this Agreement will be made in writing and all such notices or communications
will be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:
    
If to Company:
First Solar, Inc.
 
350 West Washington Street
 
Suite 600
 
Tempe, Arizona 85281
 
Attention: Corporate Secretary
 
 
If to Executive:
To Executive's then current address on file with the Company

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
SECTION 18. Headings and References. The headings of this Agreement are inserted
for convenience only and neither constitute a part of this Agreement nor affect
in any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.

First Solar, Inc.
13 of 14

--------------------------------------------------------------------------------



SECTION 19. Counterparts. This Agreement may be executed in one or more
counterparts (including via facsimile), each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.
SECTION 20. Interpretation. For purposes of this Agreement, the words “include”
and “including”, and variations thereof, shall not be deemed to be terms of
limitation but rather shall be deemed to be followed by the words “without
limitation”. The term “or” is not exclusive. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if”.
SECTION 21. Time of the Essence. The parties hereto acknowledge and agree that
time is of the essence in the performance of the obligations of this Agreement
and that the parties shall strictly adhere to any timelines herein.
IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first written above.
 
FIRST SOLAR, INC.
 
 
 
By: James Hughes
 
Its: CEO
 
 
 
Signed:
 
/s/ Chris Bueter
 
Employee
 
Printed Name: Chris Bueter
 
2/17/16
 
Date




First Solar, Inc.
14 of 14